Citation Nr: 0010036	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD), from June 12, 1993 to 
January 15, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter arises from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In a September 18, 1998 decision, 
the Board denied the appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated April 1, 1999, 
the Court granted a joint motion by VA and the appellant, and 
vacated the Board's September 18, 1998 decision that denied a 
rating in excess of 50 percent for PTSD from June 12, 1993 to 
January 15, 1998.  The Court remanded the case to the Board 
for readjudication of the claim consistent with 
considerations discussed in the joint motion.  [citation redacted].   


FINDINGS OF FACT

1.  The veteran was granted service connection for PTSD 
effective June 12, 1993, and assigned a 50 percent disability 
rating from effective June 12, 1993.  

2.  A May 1998 rating decision increased the veteran's 
disability evaluation to 100 percent effective January 16, 
1998, due to increased severity of PTSD symptomatology 
manifested by suicidal ideation and increased anger and 
hostility. 

3.  The veteran's PTSD symptomatology, as manifested by 
virtual isolation in the community with disturbed thought, 
confusion, explosions of aggressive behavior, persistent 
danger of hurting self or others, and intermittent inability 
to perform activities of daily living, is indicative of a 
total occupational and social impairment such that he is 
demonstrably unemployable. 



CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 100 
percent from June 12, 1993 to January 15, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R.§§ 4.130, 
Diagnostic Code 9411 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

At the outset, the Board notes that the 50 percent rating 
disability, which is the subject of this appeal, was assigned 
as an initial rating subsequent to a grant of service 
connection.  As a result, separate ratings may be assigned 
for separate time periods that are under evaluation.  That 
is, in accordance with a recent decision from the Court, 
since this claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Further, the Board notes that the regulations governing 
psychiatric disabilities were revised, effective November 7, 
1996, during the pendency of this appeal.  Therefore, the 
claim is reviewed under both the old and new criteria, in 
keeping with the Court's mandate to have the most favorable 
version of the regulations apply to a veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
the old regulations and accompanying schedule for rating 
disabilities apply only through November 6, 1996, as the 
effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b) 
(1999).  

After a review of the medical evidence and statements from 
the veteran, the Board finds that the veteran's PTSD 
symptomatology warrants an increased rating to 100 percent 
under both the old and revised criteria.  The 100 percent 
rating is effective from the June 12, 1993 date of service 
connection.  

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, a 100 percent disability rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality; disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic; and explosions of aggressive energy resulting in 
profound retreat from mature behavior and demonstrably unable 
to obtain or retain employment.  

Under the current regulations, a 100 percent rating is 
indicative of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living(including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation or own name.   

While the veteran's outpatient and hospital admission records 
covering the period July 1993 through December 1997 show that 
his PTSD symptoms waxed and waned periodically, there was 
sufficient increase in severity over the entire period such 
that the Board resolves reasonable doubt in the veteran's 
favor and finds that a total rating is indicated.  
38 U.S.C.A. § 5107(b).  

An October 1993, VA hospital discharge summary noted that the 
veteran had a history of depression and increased mood 
fluctuations with irritability and outbursts of anger.  The 
diagnosis was reported as PTSD with depressed mood.  In March 
1994, the veteran was again hospitalized for depression 
secondary to a recent divorce and custody case.  In June 
1994, a VA outpatient psychiatric evaluation noted that the 
veteran was mildly depressed with PTSD symptoms of intrusive 
memories, recurring bad dreams, hypervigilance and sleep 
impairment.  The diagnosis was chronic, severe PTSD, with 
serious symptoms and social and occupational impairment.  An 
August 1994 VA examination report noted that the veteran had 
flashbacks and nightmares one to two times a week.  His 
concentration and recall were impaired and his mood was 
depressed.  

In March 1995, the veteran's diagnosis was changed to include 
bipolar disorder.  Although the treatment notes of October 
1995 reflected that the veteran's nightmares had ceased, the 
fluctuations in his mood continued.  He stopped his 
medication in April 1996 and was shown to have an increase in 
the number of flashbacks, up to five a month.  He was noted 
to be reconciled with his wife, and involved in his church, 
but his symptoms continued to worsen according to the medical 
evidence.  

March 1997 VA clinical treatment notes indicate that the 
veteran experienced a mood slide with increased anger and 
depression.  In January 1998, the veteran reported increased 
insomnia, depression, anger, and agitation.  He was admitted 
to the hospital for suicide prevention.  He had a decrease in 
psychomotor activity and some periods of anxiety.  His PTSD 
symptoms were reported as severe, and he was found 
incompetent at the time of the January 1998 VA hospital 
admission.  He was hospitalized again in March 1998 for 
recurring suicidal and homicidal ideation.  His insight and 
judgment were poor and he was noted to be unemployable and 
incompetent.  Subsequent outpatient mental health notes 
through May 1998 reflect an improvement in the veteran's 
condition, and his enrollment in a VA life skills education 
program.  However, the medical evidence overall does not show 
that the veteran's condition has improved to the extent that 
he is employable.  

In December 1999, the Board sought the opinion of an expert 
VA psychiatrist in an effort to clarify the extent of the 
veteran's disability from PTSD symptoms.  The psychiatrist 
reported that the veteran experienced chronic and severe 
PTSD, and noted that irritability, sleep disturbance, 
paranoia, mood instability, and other symptoms of bipolar 
disorder were not unusual with PTSD.  He further stated that 
varying global assessment of functioning (GAF) scores are not 
uncommon and can be quite subjective.  "Thus, scores ranging 
from 45-65 on a particular patient can occur depending on who 
is evaluating the subject and when."  The psychiatrist 
reported that the symptoms and behaviors exhibited by the 
veteran from 1994 to 1997 were attributable to PTSD, and that 
the problems encountered by the veteran such as marital 
stress, anger outbursts, and low stress tolerance, were a 
direct result of "poor coping abilities due to PTSD, . . . 
and [were] the cause of marital, interpersonal, and 
occupational stress."  The VA psychiatrist offered his 
opinion that the veteran's PTSD symptomatology, although 
fluctuating in nature, resulted in severe impairment in the 
veteran's ability to obtain or retain employment.  He noted 
that it was "important to understand that this patient has a 
chronic, relapsing illness.  When placed in context, this 
type of fluctuating course would have impaired this patient 
to the extent that even if he had a job he could not have 
retained the job for very long due to his fluctuating PTSD 
symptomatology."  

Accordingly, the Board finds that, with the expert opinion of 
the VA psychiatrist, in conjunction with other medical 
evidence of record, the scale tips in the veteran's favor for 
the conclusion that a total disability rating for PTSD is 
warranted, effective from the original award of service 
connection. 

ORDER

Entitlement to a 100 percent rating for PTSD is warranted, 
effective from June 12, 1993, subject to the provisions 
governing the award of monetary benefits.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

